PER CURIAM.
Appellant, Matthew Turner, appeals the trial court’s revocation of probation based on a finding that he committed the new crime of burglary of a dwelling. The trial court’s finding was supported solely by hearsay evidence. Because hearsay alone is insufficient to establish a violation of a condition of probation, the trial court abused its discretion in revoking appel*379lant’s probation. Hendricks v. State, 59 So.3d 368, 370 (Fla. 4th DCA 2011); Ford v. State, 678 So.2d 432, 432 (Fla. 4th DCA 1996); Clayton v. State, 422 So.2d 83, 83 (Fla. 2d DCA 1982). Appellant’s original probationary period began on July 21, 2010, and would have expired on July 21, 2012. For this reason, on remand, the trial court shall discharge appellant from incarceration and not restore him to supervision. Thompson v. State, 974 So.2d 594, 599-600 (Fla. 2d DCA 2008).

Reversed and remanded.

DAMOORGIAN, C.J., GERBER and LEVINE, JJ., concur.